DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 4-8 in the reply filed on 4/15/22 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, features “a second member that is a portion of the rod, the portion not coming into sliding contact with the sliding contact member, and is formed to have a portion having a smaller outer diameter..” in the preparing step lacks sufficient antecedent basis. The claim previously recites a portion of the rod associated with the first member and then again recites several additional portions. Due to multiple portions, it is unclear what is meant by “the portion” in the preparing step. Examiner suggests to define “first portion”, “second portion” etc. to distinguish different portions of the rod. Furthermore, the limitation “where a maximum outer diameter of the second member becomes larger by a predetermined amount than a maximum 3New U.S. Patent ApplicationAtty Docket No.: SHI-12752inner diameter of the first member after...brought into contact with each other” in the joining step is ambiguous because it not clear how the diameter “becomes larger” after contact/insertion. Based on Applicant’s drawings and description in the specification, it appears that maximum outer diameter (d3) of the second member 43A is already larger than the inner diameter (d2) of the first member 42A before contact (fig. 2). Also, the phrase “a predetermined amount in an axial” seems to be incomplete and should state “in an axial direction”. The recited vague language fails to clearly set forth the scope, rendering the claim indefinite. Examiner also notes that “sliding contact member” is not part of the rod or the method for producing a rod. Rather, it is a part of the cylinder, wherein the rod is intended to be used. In other words, any features based on the sliding contact member does not limit the present method for producing a rod.
For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: a step of preparing a first member that is hollow and is a first portion of the rod, and a second member that is a second portion of the rod, wherein the second member is formed to have a smaller outer diameter than an outer diameter of the first member; a step of joining the first member and the second member by friction weld joining by pushing the first member and the second member into each other by a predetermined amount in an axial direction, wherein a maximum outer diameter of the second member is larger by a predetermined amount than a maximum3New U.S. Patent ApplicationAtty Docket No.: SHI-12752 inner diameter of the first member.
Appropriate corrections are requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al. (JP 63-256287-A, hereafter “Ihara”, of record, also see attached disclosure) in view of Mizuguchi et al. (US 2009/0305077, “Mizuguchi”).
Regarding claim 4, Ihara discloses a method for producing a rod of which one end portion is configured to be joined to a piston dividing an inside of a cylinder, wherein the cylinder has a cylindrical shape and has an opening portion on at least one end side, into two chambers and the other end portion protrudes through a sliding contact member provided in the opening portion of the cylinder (italicized limitations do not concern the method for producing a rod), the method comprising: 
a step of preparing a first member 10 that is hollow and is a first portion of the rod, the first portion can be in sliding contact with the sliding contact member, and a second member 16 that is a second portion of the rod, the second portion not coming into sliding contact with the sliding contact member, and is formed to have a smaller outer diameter than an outer diameter of the first member (fig. 1); 
a step of causing an inner peripheral surface (near chamber 12) of the first member 10 and an outer peripheral surface 16A of the second member to approach each other by inserting and pressing the second member into the first member (fig. 2); and 
a step of joining the first member and the second member by friction weld joining by pushing the first member 10 and the second member 12 into each other by a predetermined amount in an axial direction (abstract), wherein a maximum outer diameter of the second member is larger by a predetermined amount than a maximum3New U.S. Patent ApplicationAtty Docket No.: SHI-12752 inner diameter (inner diameter of chamber 12) of the first member (fig. 3). It is noted that any amount meets ‘predetermined’ amount.
Ihara discloses joining the first and second members by friction welding, but is silent concerning rotating at least one member. However, examiner takes official notice with respect to rotating at least one of the first member and the second member for friction welding since such technique is conventional in the art. As evidence, Mizuguchi (directed to forming a vehicle suspension rod by friction welding [0001, 0003]) teaches it has been known that in friction welding, the end surfaces of the members to be joined are rotated relative to each other and the joining interface is frictionally heated (Background- [0002]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to rotate at least one member during friction joining in the method of Ihara since such technique is conventional and doing so would produce the required frictional heat at the interface for welding the members together.
Examiner also notes that “sliding contact member” is not part of the rod or the method for producing a rod. Rather, the sliding contact member is a part of cylinder, wherein the rod is intended to be used (see italicized limitations above). In other words, these structural feature(s) relating to the cylinder or the sliding contact member do not limit the claimed method for producing a rod by joining two members. 
As to claim 7, Ihara shows that at least an end portion of an inner peripheral portion of the first member 10 is a conical hole portion (see diagram below).  

    PNG
    media_image1.png
    485
    504
    media_image1.png
    Greyscale

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara in view of Mizuguchi as applied to claim 4 above, and further in view of Kobayashi et al. (WO 2017/110641 A1, “Kobayashi”, see attached translation).
As to claims 5-6, Ihara does not disclose a step of forming a screw portion or removing a burr of the welded portion. However, Kobayashi (also drawn to a cylinder rod device for shock absorber- fig. 1) teaches a first member 13 and a second member 14 being joined by friction welding (figs. 2-4), wherein a male screw 14C is formed in a portion of the second member 14 before the step of joining the first member and the second member (fig. 2). Kobayashi teaches that by screwing a fastening nut or the like to the external thread of the screw 14c, the member 14 of the rod 11 is attached and prevented from coming off the vehicle body (translation- last paragraph on pg. 3). Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to form a male screw in the second member in the method of Ihara in order to securely attach the rod and prevent it from coming off the vehicle body, as suggested by Kobayashi. With respect to removing a burr of the welded portion, Kobayashi teaches performing a deburring step, wherein burrs generated around the weld joint portions 15, 16 are removed by a cutting tool 20, thereby resulting in the outer peripheral surface having a uniform surface shape (fig. 3; last two paragraphs on pg. 4). Accordingly, it would have been obvious to a person of ordinary skill in the art to perform deburring of the welded portion in method of Ihara in order to produce a smooth, uniform surface on the outer peripheral surface of the resulting rod product.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ihara in view of Kobayashi as applied to claim 7 above, and further in view of Christ (US 2008/0101857).
As to claim 8, Ihara or Kobayashi is silent as to an angle of the conical hole portion relative to an axis of the first member being 3-8°. However, such feature is known in the art. Christ teaches that in production of a friction-welded connection, the joining faces of the components to have a conical form, which ensures that considerable radial compressive forces are generated and wherein the angle of the cone varies between 5-15° [0007]. This overlaps with claimed angle range of 3-8°. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide about 5° angle of the conical hole portion relative to an axis of the first member in the method of Ihara with the motivation of generating significant radial compressive forces useful for friction welding, ensuring a reliable weld joint between the two members.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/21, 6/11/21, 10/6/20  complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735